 

Exhibit 10.29

 

ASSIGNMENT AND ASSUMPTION OF VENDOR AND EXCLUSIVITY AGREEMENT FOR PROVISION OF
MEDICAL FOODS

 

This Assignment and Assumption of Vendor and Exclusivity Agreement for Provision
of Medical Foods (“Assignment”) is entered into and executed as of November 7,
2011, by and among (i) Kalisthenics, Inc., a California corporation
(“Assignor”), (ii) JI Medical, Inc. (dba Ramat Medical), a California
corporation (“Assignee”), and (iii) Targeted Medical Pharma, Inc., a California
corporation (“TMP”), with respect to the following facts:

 

A.          Assignor and TMP are parties to that certain Vendor and Exclusivity
Agreement for Provision of Medical Foods dated July 1, 2011 (“Agreement”),
pursuant to which TMP is obligated to provide and sell exclusively to Assignor
its full line of Medical Foods Products (as defined in the Agreement).

 

B.           Assignor desires to assign the Agreement and its rights and
obligations thereunder to Assignee, and Assignee desires to assume the Agreement
and the rights and obligations of Assignor thereunder.

 

C.            While the Agreement prohibits TMP from assigning the Agreement or
its rights or obligations thereunder, Assignor is not so restricted and is free
to make the assignment described herein; and TMP desires to acknowledge the
assignment by Assignor to Assignee as described herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, each to the other paid, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree, and TMP
agrees and acknowledges, as follows:

 

1.             Assignment and Assumption.

 

(a)                As of the date hereof, Assignor transfers and assigns to
Assignee all of its right, title and interest in and obligations under the
Agreement.

 

(b)               As of the date hereof, Assignee assumes the performance of and
agrees to be bound by all the obligations of Assignor under the Agreement.

 

2.             Notices. From and after the date hereof, notices to Assignee
shall be addressed to Assignee as follows: JI Medical, Inc. (dba Ramat Medical)
5812 W. Pico Boulevard, Los Angeles, California 90019.

 

3.             TMP Acknowledgement. TMP hereby acknowledges the assignment
described in this Assignment, and agrees to perform all its obligations under
the Agreement as if Assignee had been an original party to the Agreement.

 

4.             Ratification. Assignee and TMP hereby ratify and confirm the
Agreement, as modified by this Assignment.

 

5.             Counterparts. This Assignment may be executed in counterparts
and, taken together, such counterparts shall constitute one and the same
agreement, valid and binding on the parties.

 

[signatures appear on the following page]

 

-1-

 

 

IN WITNESS WHEREOF, Assignor, Assignee and TMP have executed this Assignment as
of the date first set forth above.

 

Assignor:   Assignee:       KALISTHENICS, INC.   JI MEDICAL, INC. (dba Ramat
Medical)       By: /s/ David Zeffren   By: /s/ Denise Wilson Ruane   David
Zeffren, Senior Vice President   Its: Chief Operating Officer                  
  TARGETED MEDICAL PHARMA, INC.               By: /s/ William E. Shell, MD      
Its: Chief Executive Officer      

 

-2-

 